DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 23, 2021.  Currently, claims 1, 26,30-31 and 34-45 are pending.  

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The  Improper Markush rejection has been withdrawn in view of the amendments to limit the claim to the elected CpG site. 
The Terminal Disclaimer filed for U.S. Patent No. 10,544,467 has been approved.  
The nonstatutory double patenting as being unpatentable over claim 1-2, 28-46 of copending Application No. 16/315,605 (published as US 20190360052A1) has been withdrawn in view of the amendments to the claims to require a subject suspected of having a liver cancer. 
	
Election/Restrictions
Applicant's election without traverse of cg10673833 in the paper filed January 6, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US201/040959, filed July 6, 2017 and claims priority to provisional 62/358,780, filed July 6, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 26, 30-31, 36-41, 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Hepatol, Int. Vol. 7, pages 893-900, 2013).
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  

Zhang teaches that the 450K BeadChip is a useful tool for whole-genome serum DNA methylation screening of HCC and some HCC-related DNA methylation sites were screened.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Hepatol, Int. Vol. 7, pages 893-900, 2013) in view of Liu et al. (World Journal of Gasteroenterology, Vol, 17, No. 42, pages 4718-4724, November 2011).  
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  
Zhang teaches methylation profiling of serum DNA (cfDNA) from hepatocellular carcinoma patients using an Infinium Human methylation 450 BeadChip.  Zhang teaches peripheral blood samples were collected (page 894, col 1)(limitations of Claim 26).  Zhang teaches mean values, standard deviations and p values and B values were determined (limitations of Claims 30-31)(page 894, col 2).  Zhang specifically teaches the B values is the methylation rate as defined in the instant claims.  
Zhang teaches that the 450K BeadChip is a useful tool for whole-genome serum DNA methylation screening of HCC and some HCC-related DNA methylation sites were screened.  
Zhang does not specifically teach analyzing the cell free DNA of patients with relapsed or metastatic liver cancer. 

Therefore, it would have bene prima facie obvious prior to the effective filing date of the claimed invention to have analyzed subjects suspected of having relapsed or metastatic cancers in the method taught by Zhang.  Zhang provides a methylation detection method for determine numerous methylation status simultaneously.  Thus, it would have been obvious to have used the high throughput array based method for detecting relapse or metastasis in patients suspected of having relapse or metastasis.  The ordinary artisan would have been motivated to have detected relapse and metastasis as early as possible to treat subjects early.  


Claim(s) 1, 26, 30-31, 36-41, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portela et al. (GSE56588, A methylation based signature predicts survival in Hepatocellular Carcinoma patient, Feb 13, 2015) in view of Huang et al. (Experimental and Molecular Pathology, Vol. 91, No. 3, pages 702-707, December 2011). 
Portela teaches analysis of tumors from 224 HCC resected patients, 10 normal Liver individuals and 9 Cirrhotic patients were analyzed. Methylome profiling was done 
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  
Portela does not specifically teach analysis of liver cancer using cfDNA such as serum or plasma samples. 
However, Huang teaches analysis of multiple methylated genes in plasma for the diagnosis and prognosis of hepatocellular carcinoma, namely liver cancer. Huang teaches evaluating several genes for plasma methylation analysis (abstract). Huang teaches that tumor biopsy tissue is not always available and not suitable for screening or early detection of HCC.  Huang teaches serum or plasma samples are easily obtained and circulating cell-free DNA shed from the primary tumor tissue can be retrieved and tested for genetic and epigenetic alterations.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methylation analysis method of Portela to use non-invasive samples of plasma because Huang teaches plasma is suitable for screening and early detection of HCC/liver cancer.  The ordinary artisan would have been motivated to have performed the liver cancer methylation array based method using plasma samples for the expected benefits taught by Huang.  

Claim(s) 1, 30-31, 36-41, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (Epigenetics, Vol. 8, No. 1, pages 34-43, Jan 2013) in view of Huang et al. (Experimental and Molecular Pathology, Vol. 91, No. 3, pages 702-707, December 2011).
The Shen data is provided in GEO as GSE54503, January 30, 2014. 
Shen teaches a method of generating a methylation profile for the 450K BeadChip array in 66 pairs of HCC tumor and adjacent non-tumor tissue (limitations of Claim 27, 36).  The DNA was extracted from tumor tissues and bisulfite treated (see page 41, col. 2) (limitations of Claim 37-41).  The methylation levels of CpG sites were calculated as B-values (page 41, col. 2).  The Beta-value is the ratio of the methylated probe intensity and the overall intensity (sum of methylated and unmethylated probe intensities).  Shen also teaches the perfect of hypermethylation at CpG sites.  
The Human Methylation 450K chip inherently comprises probes for cg1067388.  The GSE54503 data demonstrates that cg10673833 is methylated in a number of the patients.  
Shen does not specifically teach analysis of liver cancer using cfDNA such as serum or plasma samples. 
However, Huang teaches analysis of multiple methylated genes in plasma for the diagnosis and prognosis of hepatocellular carcinoma, namely liver cancer. Huang teaches evaluating several genes for plasma methylation analysis (abstract). Huang teaches that tumor biopsy tissue is not always available and not suitable for screening or early detection of HCC.  Huang teaches serum or plasma samples are easily 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methylation analysis method of Shen to use non-invasive samples of plasma because Huang teaches plasma is suitable for screening and early detection of HCC/liver cancer.  The ordinary artisan would have been motivated to have performed the liver cancer methylation array based method using plasma samples for the expected benefits taught by Shen.  

Claim(s) 1, 26,  36-41, 44-45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ( World J. Hepatol, Vol, 8, No. 5, pages 301-306, February 2016) in view of Huang et al. (Experimental and Molecular Pathology, Vol. 91, No. 3, pages 702-707, December 2011).
Wu teaches a method of analyzing blood DNA methylation markers in prospectively identified hepatocellular carcinoma cases and controls.  Wu teaches performing genome-wide DNA methylation profiles using Illumina Human methylation 450K arrays in white blood cell (WBC) DNA (abstract)(limitations of Claim 40, 41, 44).  Wu teaches extracting genomic DNA from WBC using bisulfite treatment (limitations of Claim 26, 37-39).  
The Human Methylation 450K chip inherently comprises probes for cg1067388.  Thus, analysis of the 450K chip would generate a methylation profile.  
Wu does not specifically teach analysis of liver cancer using cfDNA such as serum or plasma samples. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methylation analysis method of Wu to use non-invasive samples of plasma because Huang teaches plasma is suitable for screening and early detection of HCC/liver cancer.  The ordinary artisan would have been motivated to have performed the liver cancer methylation array based method using plasma samples for the expected benefits taught by Wu.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 30, 32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-52 of copending Application No. 16/727,843 (published as US 20200299776).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘843 claims.  More particularly, independent claim 32 of the ‘843 claims recites generating a methylation profile in a subject suspected of having liver cancer…..via steps corresponding to those of the instant claims, reciting as an alternative cg10673833.  ‘843 further teaches methods for generating profiles for cancer using the claimed methylation methods.    Accordingly, instant Claims 1-2, 30, 32, 37-44 are not patentable distinct from the ’843 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	The response requests the rejection be held in abeyance.  Thus for the reasons above and those already of record, the rejection is maintained.

Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 26-28, 30-32, 37-44 of copending Application No. 16/315,608 (published as US 20190300964A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘608 claims.  More particularly, independent claim 1 of prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘608 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘608 claims.  Regarding dependent claims 26-28, 30-32, 37-44 these preferred embodiments are suggested by the further limitations of the ‘608 claims – particularly claims 23, 26-28.  Accordingly, instant claims 1-2, 26-28, 30-32, 37-44 are not patentable distinct from the ’608 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	The response requests the rejection be held in abeyance.  Thus for the reasons above and those already of record, the rejection is maintained.

Claims 1-2, 26-28, 30-32, 37-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 27-29, 31-33, 39-46 of copending Application No. 16/315,610 (published as US 20190345560A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims correspond to a preferred embodiment selected from those recited in the ‘608 claims.  More particularly, independent claim 1 of prima facie obvious to one of ordinary skill in the art to have performed any of the alternative methods embraced by ‘610 claim 1, including that corresponding to cg10673833, as these alternatives are explicitly set forth in the ‘610 claims.  Regarding dependent claims 26-28, 30, 32, 37-41, 44 these preferred embodiments are suggested by the further limitations of the ‘610 claims – particularly claims 15, 24, 28-30.  Accordingly, instant claims 1-2, 26-28, 30, 32, 37-41, 44 are not patentable distinct from the ’610 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	The response requests the rejection be held in abeyance.  Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 10, 2021